—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (Underwood, J.), entered September 26, 1995, which, upon an order of the same court entered August 24, 1995, granting the defendant’s motion for summary judgment, dismissed the complaint. The plaintiffs’ notice of appeal from the order entered August 24, 1995, is deemed a premature notice of appeal from the judgment (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
The proof submitted on the motion for summary judgment demonstrated that the plaintiff Robert Beck voluntarily assumed the risk of the martial arts activity in which he was participating (see, e.g., Turcotte v Fell, 68 NY2d 432; Chimerine v World Champion John Chung Tae Kwon Do Inst., 225 AD2d 323; Rubenstein v Woodstock Riding Club, 208 AD2d 1160; Cardoza v Village of Freeport, 205 AD2d 571). Therefore, based on *556the circumstances of this case, summary judgment was properly granted. Rosenblatt, J. P., Santucci, Joy and Hart, JJ., concur.